ORDER
On September 6, 2012, the Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Amber Julie Ahola committed professional misconduct warranting public discipline, namely, lying to law enforcement officials when questioned about a fugitive’s presence in her home and harboring a criminal fugitive, in violation of Minn. R. Prof. Conduct 4.1, and 8.4(b), (c), and (d). Respondent waives her procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is a public reprimand, followed by two years of probation.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings therein,
IT IS HEREBY ORDERED THAT:
1. Respondent Amber Julie Ahola is publicly reprimanded.
2. Respondent shall be subject to probation for a period of two years, beginning upon the date of filing of this order, with the following terms and conditions:
a. Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with this probation. Respondent shall provide the Director with a current mailing address and shall immediately notify the Director of any change of address. Respondent shall promptly respond to the Director’s correspondence by the due date. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct that may come to the Director’s attention. Upon the Director’s request, respondent shall authorize the release of information and documentation to verify compliance with the terms of this probation; and
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
3.Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/-
Alan C. Page Associate Justice